Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive.  Applicant argues that the prior art does not simultaneously capture biometric data upon entering a signature pathway.  Examiner notes that El Saddik US 2008/0235788, which was previously used to reject independent claims 9, and 16 includes using the data captured as biometric input to distinguish individual users.
Examiner now incorporates El Saddik into the rejection of claim 1.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6-11, 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson US 8,904,479  in view of in view of Kaehler US 2010/0052851 in view of LI US 2010/0162386 in view of El Saddik US 2008/0235788

As per claim 1. Johannson teaches A computer-implemented security method for signature pathway authentication and identification, the method comprising: utilizing a computing device comprising a display screen, a computer-readable storage medium storing computer-executable instructions, a processor for executing the computer-executable instructions, and a graphical user interface enabling user interaction with the computing device, the graphical user interface defined by electronic data points on the display screen; utilizing the graphical user interface of the computing device, establishing a user-defined cognitive signature pathway through the electronic data points, the cognitive signature pathway comprising a starting point and finishing point on the display screen and an uninterrupted interface-engaging movement on the display screen, validating subsequent entries of the signature pathway entered via the graphical user interface, wherein validating subsequent entries of the signature pathway (Column 1 lines 34-55; Column 2 lines 30-60; Column 5 lines 14-60; Column 6 lines 8-56; Column 6 line 56 to Column 7 line 48)  (teaches an authentication method of authenticating a user using a traced path on a screen through a number of elements in a uninterrupted movement, using a finger or other method of movement, wherein speed is also taken into consideration in the determination of the authentication result to whether to grant access to the user or not)

Johannson teaches comprises utilizing a variance algorithm to determine whether a subsequent entry is within a predetermined allowable variance of the signature pathway, the variance algorithm comprising at least three variables selected from a group consisting of: (i) a length of the signature pathway comprising a time value; (ii) a number of electronic data points that define a size of an X and Y axis of a grid structure; (iii) an electronic location of an input device at any given moment, the location being defined as location-X, location-Y and a timestamp; (iv) a total of all recorded electronic data points in the signature pathway; and (v) a physical location of the computing device when entering the signature pathway, as determined by a Global Positioning System; (Column 1 lines 34-55; Column 2 lines 30-60; Column 5 lines 14-60; Column 6 lines 8-56; Column 6 line 56 to Column 7 line 48)  (teaches an authentication method of authenticating a user using a traced path on a screen through a number of elements in a uninterrupted movement, using a finger or other method of movement, wherein speed is also taken into consideration in the determination of the authentication result to whether to grant access to the user or not; teaches that the pattern must “substantially match” meaning there is a variance algorithm to determine how much % to match;   teaches time value for signature; teaches time values per section “micro level” of X/Y coordinate sections; teaches ordered list of graphical elements meaning number and total of all electronic data points; )

LI teaches adjusting the predetermined allowable variance to adjust a level of security of the computer-implemented security method; and for all valid entries of the signature pathway, allowing user access to the secured location. [0015][0019][0021][0030][0031]  (teaches adjusting the variance/matching/threshold required based on a needed security level including a variety of context)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use LI with the previous art because it provides for better authentication without false rejection [0005][0006]

Kaehler teaches the signature pathway enabling authorized user access to an otherwise secured location; [0013]  Kaehler additionally teaches variance [0013]-[0017]
It would have been obvious to one of ordinary skill in the art to use the physical access of Kaehler with the logical access of the prior art to increase security.

El Saddik teaches measurement consisting of screen pressure. [0014]  El Saddik teaches upon entering the signature pathway between the starting point and the finishing point of the interface engaging movement, simultaneously capturing biometric data of the user [0037][0044][0045][0055] (teaches using the combination of measurements upon entry of signature to create/use a biometric profile of the user/ user style, in order to differentiate between users)
It would have been obvious to one of ordinary skill in the art to use the pressure and speed of El Saddik with those haptic measurements of the prior art because it increases security.As per claim 2. Johannson teaches The computer-implemented security method according to claim 1, wherein the uninterrupted interface-engaging movement is performed manually using a finger of the user. (Column 5 lines 33-45)As per claim 3. Johannson teaches The computer-implemented security method according to claim 1, wherein the uninterrupted interface-engaging movement is performed using an input device selected from a group consisting of a mouse, stylus, joystick, game controller, finger guard, and virtual simulated finger. (Column 1 lines 35-45)
As per claim 6. Johannson teaches The computer-implemented security method according to claim 1, wherein the user-defined signature pathway further comprises measurements selected from a group consisting of finger measurement, screen pressure, input speed, and input time. (Column 1 lines 45-55)
(Column 5 lines 14-60; Column 6 lines 8-56; Column 6 line 56 to Column 7 line 48)
El Saddik teaches measuring screen pressure. [0014]

It would have been obvious to one of ordinary skill in the art to use the pressure and speed of El Saddik with those haptic measurements of the prior art because it increases security.
As per claim 7. Johansson teaches The computer-implemented security method according to claim 1, wherein the variance algorithm further comprises measurements selected from a group consisting of finger measurement, input speed, and input time.
(Column 5 lines 14-60; Column 6 lines 8-56; Column 6 line 56 to Column 7 line 48)
El Saddik teaches measuring screen pressure. [0014]
It would have been obvious to one of ordinary skill in the art to use the pressure and speed of El Saddik with those haptic measurements of the prior art because it increases security.
As per claim 8. Johannson teaches The computer-implemented security method according to claim 1, and comprising denying entry of subsequent signature pathways after a predetermined number of successive failed entries. (Column 7 lines 35-45)
As per claim 9. Johansson teaches A computer-implemented security method for signature pathway authentication and identification, the method comprising: utilizing a computing device comprising a display screen, a computer-readable storage medium storing computer-executable instructions, a processor for executing the computer-executable instructions, and a graphical user interface enabling user interaction with the computing device, the graphical user interface defined by electronic data points on the display screen; utilizing the graphical user interface of the computing device, establishing a user-defined cognitive signature pathway through the electronic data points, the cognitive signature pathway comprising a starting point and a finishing point and an uninterrupted interface-engaging movement on the display screen, the signature pathway enabling authorized user access to an otherwise secured location; validating subsequent entries of the signature pathway entered via the graphical user interface, wherein validating subsequent entries of the signature pathway comprises utilizing a variance algorithm to determine whether a subsequent entry is within a predetermined allowable variance of the signature pathway, (Column 1 lines 34-55; Column 2 lines 30-60; Column 5 lines 14-60; Column 6 lines 8-56; Column 6 line 56 to Column 7 line 48)  (teaches an authentication method of authenticating a user using a traced path on a screen through a number of elements in a uninterrupted movement, using a finger or other method of movement, wherein speed is also taken into consideration in the determination of the authentication result to whether to grant access to the user or not)

Johannson teaches the variance algorithm comprising at least three measurements selected from a group consisting of: (i) finger measurement; (iii) input speed; and (iv) input time; (Column 1 lines 34-55; Column 2 lines 30-60; Column 5 lines 14-60; Column 6 lines 8-56; Column 6 line 56 to Column 7 line 48)  (teaches an authentication method of authenticating a user using a traced path on a screen through a number of elements in a uninterrupted movement, using a finger or other method of movement, wherein speed is also taken into consideration in the determination of the authentication result to whether to grant access to the user or not; teaches that the pattern must “substantially match” meaning there is a variance algorithm to determine how much % to match;   teaches time value for signature; teaches time values per section “micro level” of X/Y coordinate sections; teaches ordered list of graphical elements meaning number and total of all electronic data points; )

El Saddik teaches measurement consisting of screen pressure. [0014]  El Saddik teaches upon entering the signature pathway between the starting point and the finishing point of the interface engaging movement, simultaneously capturing biometric data of the user [0037][0044][0045][0055] (teaches using the combination of measurements upon entry of signature to create/use a biometric profile of the user/ user style, in order to differentiate between users)
It would have been obvious to one of ordinary skill in the art to use the pressure and speed of El Saddik with those haptic measurements of the prior art because it increases security.
LI teaches adjusting the predetermined allowable variance to adjust a level of security of the computer-implemented security method; [0015][0019][0021][0030][0031]  (teaches adjusting the variance/matching/threshold required based on a needed security level including a variety of context)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use LI with the previous art because it provides for better authentication without false rejection [0005][0006]

Kaehler teaches the signature pathway enabling authorized user access to an otherwise secured location; [0013]  Kaehler additionally teaches variance [0013]-[0017]
It would have been obvious to one of ordinary skill in the art to use the physical access of Kaehler with the logical access of the prior art to increase security.

As per claim 10. Johannson teaches The computer-implemented security method according to claim 9, wherein the uninterrupted interface-engaging movement is performed manually using a finger of the user. (Column 5 lines 33-45)
As per claim 11. Johannson teaches The computer-implemented security method according to claim 9, wherein the uninterrupted interface-engaging movement is performed using an input device selected from a group consisting of a mouse, stylus, joystick, game controller, finger guard, and virtual simulated finger. (Column 1 lines 35-45)As per claim 14. Johannson teaches The computer-implemented security method according to claim 9, wherein the user-defined signature pathway further comprises measurements selected from a group consisting of finger measurement, screen pressure, input speed, and input time. (Column 1 lines 45-55)As per claim 15. Johannson teaches The computer-implemented security method according to claim 1, and comprising denying entry of subsequent signature pathways after a predetermined number of successive failed entries. (Column 7 lines 35-45)As per claim 16. Johannson teaches A computer-implemented security method for signature pathway authentication and identification, the method comprising: utilizing a computing device comprising a display screen, a computer-readable storage medium storing computer-executable instructions, a processor for executing the computer-executable instructions, and a graphical user interface enabling user interaction with the computing device, the graphical user interface defined by electronic data points on the display screen; utilizing the graphical user interface of the computing device, establishing a user-defined cognitive signature pathway through the electronic data points, the cognitive signature pathway comprising a starting point and a finishing point an uninterrupted interface-engaging movement on the display screen, the signature pathway enabling authorized user access to an otherwise secured location, and wherein the user-defined signature pathway further comprises at least three measurements selected from a group consisting of: (i) finger measurement; (iii) input speed; and (iv) input time; validating subsequent entries of the signature pathway entered via the graphical user interface, (Column 1 lines 34-55; Column 2 lines 30-60; Column 5 lines 14-60; Column 6 lines 8-56; Column 6 line 56 to Column 7 line 48)  (teaches an authentication method of authenticating a user using a traced path on a screen through a number of elements in a uninterrupted movement, using a finger or other method of movement, wherein speed is also taken into consideration in the determination of the authentication result to whether to grant access to the user or not)

Johannson teaches wherein validating subsequent entries of the signature pathway comprises utilizing a variance algorithm to determine whether a subsequent entry is within a predetermined allowable variance of the signature pathway, the variance algorithm comprising at least three measurements selected from a group consisting of: (i) finger measurement;; (iii) input speed; and (iv) input time; (Column 1 lines 34-55; Column 2 lines 30-60; Column 5 lines 14-60; Column 6 lines 8-56; Column 6 line 56 to Column 7 line 48)  (teaches an authentication method of authenticating a user using a traced path on a screen through a number of elements in a uninterrupted movement, using a finger or other method of movement, wherein speed is also taken into consideration in the determination of the authentication result to whether to grant access to the user or not; teaches that the pattern must “substantially match” meaning there is a variance algorithm to determine how much % to match;   teaches time value for signature; teaches time values per section “micro level” of X/Y coordinate sections; teaches ordered list of graphical elements meaning number and total of all electronic data points; )

LI teaches adjusting the predetermined allowable variance to adjust a level of security of the computer-implemented security method; [0015][0019][0021][0030][0031]  (teaches adjusting the variance/matching/threshold required based on a needed security level including a variety of context)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use LI with the previous art because it provides for better authentication without false rejection [0005][0006]

El Saddik teaches measurement consisting of screen pressure. [0014]  El Saddik teaches upon entering the signature pathway between the starting point and the finishing point of the interface engaging movement, simultaneously capturing biometric data of the user [0037][0044][0045][0055] (teaches using the combination of measurements upon entry of signature to create/use a biometric profile of the user/ user style, in order to differentiate between users)
It would have been obvious to one of ordinary skill in the art to use the pressure and speed of El Saddik with those haptic measurements of the prior art because it increases security.
Kaehler teaches the signature pathway enabling authorized user access to an otherwise secured location; [0013]  Kaehler additionally teaches variance [0013]-[0017]
It would have been obvious to one of ordinary skill in the art to use the physical access of Kaehler with the logical access of the prior art to increase security.
As per claim 17. Johannson teaches The computer-implemented security method according to claim 16, wherein the uninterrupted interface-engaging movement is performed manually using a finger of the user. (Column 5 lines 33-45)As per claim 18. Johannson teaches The computer-implemented security method according to claim 16, wherein the uninterrupted interface-engaging movement is performed using an input device selected from a group consisting of a mouse, stylus, joystick, game controller, finger guard, and virtual simulated finger. (Column 1 lines 35-45)As per claim 20. Johannson teaches The computer-implemented security method according to claim 16, and comprising denying entry of subsequent signature pathways after a predetermined number of successive failed entries. (Column 7 lines 35-45)


Claims 4, 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson US 8,904,479  in view of in view of Kaehler US 2010/0052851 in view of LI US 2010/0162386 in view of El Saddik US 2008/0235788 in view of Ting US 2007/0186106

As per claim 4. Ting teaches The computer-implemented security method according to claim 1, and comprising determining a physical location of the user upon entry by the user of the signature pathway. [0095][-[0101] (teaches a multifactor authentication including user credentials to access logical and or physical resources and real time location authentication using a variety of means, including GPS coordinates in order to pass an authentication test to gain access to resources)
It would have been obvious to one of ordinary skill in the art to use the multifactor authentication of Ting with the prior art because it is a superior access control method [0008]As per claim 5. Ting teaches The computer-implemented security method according to claim 1, and comprising determining a physical location of the user upon completing a subsequent entry of the signature pathway. [0095][-[0101] (teaches a multifactor authentication including user credentials to access logical and or physical resources and real time location authentication using a variety of means, including GPS coordinates in order to pass an authentication test to gain access to resources)


Claims 12, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson US 8,904,479  in view of in view of Kaehler US 2010/0052851 in view of LI US 2010/0162386 in view of El Saddik US 2008/0235788 in view of Ting US 2007/0186106


As per claim 12. Ting teaches The computer-implemented security method according to claim 9, and comprising determining a physical location of the user upon entry by the user of the signature pathway. [0095][-[0101] (teaches a multifactor authentication including user credentials to access logical and or physical resources and real time location authentication using a variety of means, including GPS coordinates in order to pass an authentication test to gain access to resources)As per claim 13. Ting teaches The computer-implemented security method according to claim 12, and comprising determining a physical location of the user upon completing a subsequent entry of the signature pathway. [0095][-[0101] (teaches a multifactor authentication including user credentials to access logical and or physical resources and real time location authentication using a variety of means, including GPS coordinates in order to pass an authentication test to gain access to resources)
As per claim 19. Ting teaches The computer-implemented security method according to claim 16, and comprising determining a physical location of the user upon entry by the user of the signature pathway. [0095][-[0101] (teaches a multifactor authentication including user credentials to access logical and or physical resources and real time location authentication using a variety of means, including GPS coordinates in order to pass an authentication test to gain access to resources)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439